Citation Nr: 0731832	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-27 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




REMAND

The appellant had active duty for training from January 1981 
to July 1981.

A rating decision issued in November 2001 denied entitlement 
to service connection for, inter alia, "Neuropsychiatric 
Disorder also claimed as Bipolar Condition, Chronic 
Depression and insomnia."  The appellant claimed that this 
condition was a result of a personal assault during service.  
An appeal of this decision was not perfected thereby making 
the decision final.  Final decisions may be reopened by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  

A claim filed in June 2003 included the written statement, 
"I am submitting new medical evidence to reopen my claim for 
S/C NP condition to include PTSD."  The RO did not treat 
this as a claim to reopen the previously denied claimed; 
however treated it as a new claim for entitlement to service 
connection for PTSD.  This claim is related to the same 
claimed personal assault and the same claimed 
neuropsychiatric condition - though claimed under a different 
diagnosis - as the claim adjudicated in the final November 
2001 rating decision.  As a result, the claim filed in June 
2003 should be treated as a claim to reopen the previously 
denied claim.

In addition to the standard requirements of the duty to 
notify as outlined in 38 C.F.R. § 3.159, with regards to 
claims to reopen, the RO must also include notification of 
the evidence and information necessary to reopen the claim 
for service connection (citing the correct legal standard), 
as well as the evidence and information necessary to 
establish entitlement to the underlying claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  This has not been done and 
this notice must be given prior to adjudication

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  Issue a letter outlining all 
requirements of the duty to notify as well 
as the notification required by  Kent v. 
Nicholson, 20 Vet. App. 1 (2006) to 
include the evidence and information 
necessary to reopen the claim for service 
connection (citing the correct legal 
standard), as well as the evidence and 
information necessary to establish 
entitlement to the underlying claim.

2.  Thereafter, readjudicate the claim on 
appeal to include the question of whether 
a prior finally adjudicated claim was 
reopened.  If it remains denied issue a 
supplemental statement of the case and 
allow an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

